Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 1 of 12 Page ID #1054




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

     TERRY ROGERS,                                   )
                                                     )
                             Plaintiff,              )
                                                     )
     vs.                                             )           Case No. 18-cv-22-DWD
                                                     )
     JOHN BALDWIN,                                   )
     JACQUELINE A. LASHBROOK,                        )
     ANDY STOUT,                                     )
     JUSTIN ENGELAGE,                                )
     TYLER HOWELL,                                   )
     BRIAN ADAMS,                                    )
     ZACHARY FITZGERALD,                             )
     RYAN ASHTON,                                    )
     MATTHEW DULANEY,                                )
     LASHAYA DONABY,                                 )
     REVA ENGELAGE,                                  )
     ELIZABETH KNOP,                                 )
     RON SKIDMORE, and                               )
     MICHAEL MOLDENHAUER,                            )
                                                     )
                             Defendants. 1           )

                                      MEMORANDUM & ORDER

 DUGAN, District Judge:

           Plaintiff Terry Rogers, an inmate in the custody of the Illinois Department of

 Corrections, alleges that Defendants LaShaya Donaby, Elizabeth Knop, and Michael

 Moldenhauer were deliberately indifferent to his serious medical needs after he was

 assaulted by staff members at two correctional facilities in August 2017. Now before the

 Court is a motion for summary judgment filed by Defendants Donaby, Knop, and




 1   The Clerk of Court shall update the docket sheet to reflect the correct spellings of Defendants’ names.

                                                         1
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 2 of 12 Page ID #1055




 Moldenhauer. (Doc. 96). Plaintiff responded through counsel on August 2, 2019. (Doc.

 98). Plaintiff’s counsel retired from the practice of law in September 2019, and new

 counsel was appointed. The parties were allowed until August 10, 2020, to supplement

 or amend their briefs. (Doc. 113). Neither party filed an amendment or a supplement by

 the deadline, and the matter is now ripe for ruling. For the reasons delineated below, the

 Court denies Defendants’ motion.

                                   FACTUAL BACKGROUND

        On August 24, 2017, Plaintiff Terry Rogers was incarcerated at Lawrence

 Correctional Center (“Lawrence”) when he got into an argument with Defendant Andy

 Stout, a correctional officer. Rogers alleges that Stout opened his cell door and assaulted

 and injured him. After being examined by healthcare staff at Lawrence, Rogers was

 transferred to Menard Correctional Center (“Menard”). He alleges that several staff

 members at Menard assaulted him a second time upon his arrival. After the second

 assault, Rogers claims that prison officials turned off the water to his cell, gave him a dirty

 mattress, refused to feed him, and ignored his requests for medical care.

        A nurse, L. Gregson, conducted Rogers’s medical intake at Menard. Gregson’s

 notes reflect that Rogers had no subjective complaints and that his physical appearance

 and behavior were appropriate. She charted his medications and placed him on sick call

 “routine.” Rogers has asthma, and his intake paperwork reflects that he had two

 prescriptions for asthma pumps. (Doc. 97-1, p. 2). After arriving at Menard, he was taken

 to a cell in segregation where he did not have access to his asthma medication.



                                               2
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 3 of 12 Page ID #1056




        Defendant LaShaya Donaby, a nurse in the healthcare unit at Menard, passed out

 Plaintiff’s medications on August 26, 2017. According to his deposition testimony, Rogers

 showed Donaby bruising on his forehead when she came to his cell, and he told her that

 he did not have his asthma pump. An unidentified correctional officer told Donaby not

 to talk to Rogers, not to give him medical care, and to keep moving. Rogers testified that

 Donaby questioned whether she could talk to him, and the officer told her not to because

 Rogers was a “staff assaulter.” (Doc. 97-2, p. 24). He explained that he believed Donaby

 would have helped him but for the officer’s involvement. He couldn’t remember whether

 Donaby gave him any medications, but his medical records reflect that he received his

 psychiatric medications: Remeron, Prazosin, and Effexor. (Doc. 97-1, p. 9; Doc. 97-2, p.

 24). Rogers also testified that he kept his asthma pumps in his cell at Lawrence and that

 it should have been included with his property when he was transferred.

        Defendant Elizabeth Knop, also a nurse in the healthcare unit at Menard, passed

 out medications to Rogers on August 28, 2017. Rogers testified that he asked Knop for

 medical attention, including asking her for his asthma pump, and that he showed her his

 injuries. He explained that he believed she would have helped him if a correctional officer

 hadn’t told her not to. Knop provided Rogers with his medications, including Remeron,

 Prazosin, and Effexor. She did not give him his asthma medications. According to Rogers,

 he also tried to give Knop a sick call request slip, but the correctional officer would not

 let him submit it. (Doc. 97-2, p. 25-26).

        On August 31, 2017, Defendant Michael Moldenhauer, a nurse practitioner,

 performed a physical examination of Rogers. According to Rogers’s deposition,

                                             3
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 4 of 12 Page ID #1057




 Moldenhauer moved his hand and wrist to check for mobility issues in his wrist and

 thumb. The appointment ended after Moldenhauer said he did not have Rogers’s entire

 file, which contained his complete medical chart and labs. Rogers didn’t see his file that

 day and acknowledged that it was possible it had yet to arrive from Lawrence. He

 explained that the issue with the missing file only arose after Rogers mentioned he was

 injured in a staff assault and that Moldenhauer’s “whole demeanor changed” after

 Rogers claimed he was assaulted. (Doc. 97-2, p. 27). Moldenhauer’s notes do not mention

 Rogers’s wrist issues or his missing asthma pump. (Doc. 97-1, p. 4). Rogers testified that

 he did not receive medication for his pain or ointment for the wounds on his wrist from

 Moldenhauer during the appointment.

        The parties agree that Rogers received his asthma medication at some point in

 September 2017. His medical records reflect that an unidentified nurse first noted his

 complaints of headache, nausea, vomiting, dizziness, and right thumb pain on September

 25, 2017. The records contain a note that the thumb and wrist pain was caused by arthritis.

 The medical records do not contain any noted complaints about asthma complications in

 September 2017. (Doc. 97-1, p. 5-6).

        Rogers saw Defendant Moldenhauer again on October 12, 2017. Moldenhauer

 prescribed Nasacort spray, Claritin, Motrin, and Pepcid. He charted that Plaintiff’s right

 thumb had a good range of motion, no edema, and good sensation. Plaintiff

 acknowledged at his deposition that he did not have any complaints related to the

 medical treatment he received during the October 12, 2017 visit with Moldenhauer except

 that his pain was not medicated sufficiently. (Doc. 97-2, p. 28-29).

                                              4
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 5 of 12 Page ID #1058




        Moldenhauer saw Rogers again on November 12, 2017, and he ordered an x-ray

 and Naproxen after Rogers complained of right thumb pain and new tingling.

 Moldenhauer noted that Plaintiff’s thumb had good range of motion and no edema.

 Rogers testified at his deposition that he did have swelling, stiffness, and pain and that

 Moldenhauer ordered physical therapy. (Doc. 97-2, p. 29). He also testified that he had

 no complaints about the care he received from Moldenhauer on November 12, 2017.

        According to Rogers, his complaints with the care he received from Moldenhauer

 stemmed from the August 31, 2017 appointment and from the delay in ordering an x-ray

 and physical therapy. (Doc. 97-2, p. 30). Rogers did not receive an x-ray for his August

 injuries until November 16, 2017. The results showed no acute displace fracture or

 dislocation. (Doc. 97-1, p. 11). Rogers eventually received physical therapy for his thumb

 and wrist pain, but he testified that it continues to bother him during his normal, daily

 activities. (Doc. 97-2, p. 30-31).

                                      LEGAL STANDARDS

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

 Summary judgment is appropriate if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See

 Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

 material fact remains “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

 Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

                                               5
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 6 of 12 Page ID #1059




          In assessing a summary judgment motion, the district court views the facts in the

 light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

 party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

 As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

 examining the evidence in the light reasonably most favorable to the non-moving party,

 giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

 evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

 2014).

          The Eighth Amendment prohibits cruel and unusual punishments, and the

 deliberate indifference to the “serious medical needs of a prisoner constitutes the

 unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

 Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

 “reasonable measures to meet a substantial risk of serious harm”—not to demand specific

 care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a

 medical professional’s prescribed course of treatment does not give rise to a successful

 deliberate indifference claim unless the treatment is so “blatantly inappropriate as to

 evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

 Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)(citation omitted).

          In order to prevail on a claim of deliberate indifference, a prisoner who brings an

 Eighth Amendment challenge of constitutionally deficient medical care must satisfy a

 two-part test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011)(citation omitted). The

 first consideration is whether the prisoner has an “objectively serious medical condition.”

                                               6
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 7 of 12 Page ID #1060




 Arnett, 658 F.3d at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical

 condition is objectively serious if a physician has diagnosed it as requiring treatment, or

 the need for treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp.

 3d 1076, 1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.2014)). It is not

 necessary for such a medical condition to “be life-threatening to be serious; rather, it

 could be a condition that would result in further significant injury or unnecessary and

 wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

 Accord Farmer, 511 U.S. at 828 (violating the Eighth Amendment requires “deliberate

 indifference to a substantial risk of serious harm”)(internal quotation marks omitted)

 (emphasis added).

        Prevailing on the subjective prong requires a prisoner to show that a prison official

 has subjective knowledge of—and then disregards—an excessive risk to inmate health.

 See Greeno, 414 F.3d at 653. The plaintiff need not show the individual “literally ignored”

 his complaint, but that the individual was aware of the condition and either knowingly

 or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

 more than negligence or even malpractice is required” to prove deliberate indifference.

 Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Hammond, 123 F. Supp. 3d at 1086

 (stating that “isolated occurrences of deficient medical treatment are generally

 insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

 “intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

 440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

                                            ANALYSIS

                                                 7
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 8 of 12 Page ID #1061




        Defendants do not challenge that Plaintiff’s injuries and asthma issues rise to the

 level of being serious medical needs. Plaintiff testified that he had pain, bruises, and

 wounds when he interacted with Defendants Donaby and Knop. He also testified that he

 asked both nurses for his asthma pump. Rogers’s testimony also establishes that

 Defendant Moldenhauer examined his range of motion in his injured right wrist during

 the first time Moldenhauer examined him. Rogers said that he asked Moldenhauer for

 his asthma pump and that he complained about his pain and wounds during their

 appointments. Plaintiff’s testimony on these points is largely uncontroverted, and that is

 sufficient at this time to establish that he had objectively serious medical needs.

    1. Deliberate Indifference by Defendants Donaby and Knop

        Defendants Donaby and Knop argue that they were not deliberately indifferent to

 Plaintiff’s medical needs because they provided him with his psychiatric medications

 during their rounds through segregation. They suggest that there is no evidence that their

 failure to give Rogers his asthma medication was anything more than inadvertent and

 that they could not have provided further medical attention because the correctional

 officers prohibited them from doing so. Plaintiff counters that Donaby and Knop played

 a role in a broader pattern of harassing conduct, arguing that they cannot blame their

 failure to take steps necessary to provide him with needed care on interference by other

 prison personnel.

        Plaintiff testified that he showed Donaby his bruises and told her he needed his

 asthma pump. According to his testimony, which Defendants do not rebut, Donaby did

 not help him with his injuries nor did she take steps to locate or secure an asthma pump

                                              8
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 9 of 12 Page ID #1062




 for Rogers. Similarly, Rogers showed Knop his injuries and asked her about his missing

 asthma pump, but Knop did not treat him or help him get his asthma pump. Rogers also

 testified that he attempted to give Knop a sick call slip, but she would not take it. Rogers

 testimony also establishes that Defendants’ actions were guided, in part, by instructions

 from correctional officers, but a reasonable juror could conclude that, by only providing

 him with his psychiatric medications, Defendants acted with deliberate indifference to

 his other medical needs. Drawing inferences in favor of Rogers as the non-moving party,

 there is a genuine dispute of material fact as to whether Defendants Donaby and Knop

 were merely negligent or whether their conduct was reckless or intentional. As such, they

 are not entitled to summary judgment.

    2. Deliberate Indifference by Defendant Moldenhauer

        Defendant Moldenhauer argues that he provided Rogers with appropriate

 medical care and did not act with deliberate indifference. Moldenhauer treated Rogers

 on three occasions. During their first appointment on August 31, 2017, Plaintiff’s

 uncontroverted testimony establishes that Moldenhauer examined the mobility of his

 hand, thumb, and wrist, but, once Rogers told Moldenhauer he was assaulted by staff,

 Moldenhauer’s demeanor changed. He told Rogers he didn’t have his file and that he

 would have to schedule him for follow-up care. According to Rogers, he had wounds and

 injuries that were not tended to by Moldenhauer during the appointment. He also

 testified that he asked for an asthma pump, but Moldenhauer did not help him with his

 missing asthma medication.



                                              9
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 10 of 12 Page ID #1063




        Moldenhauer argues that his ability to provide care was limited by not having

 Plaintiff’s file. The record is unclear as to whether Plaintiff’s medical file was available or

 not. While Rogers testified that he did not see his file and acknowledged that it may not

 have been there, nothing in the record rebuts his testimony that the missing file only

 became an issue after he mentioned the altercation with prison staff. Plaintiff’s testimony

 also suggests that Moldenhauer was aware of his thumb and wrist pain but did not

 provide pain relief or treatment, and Rogers claims that their later appointments were

 satisfactory with the exception of the lack of treatment he received for his pain.

        Rogers argues in his response that Moldenhauer also was deliberately indifferent

 because he delayed treatment of his thumb injury, for which he was eventually

 prescribed physical therapy. A delay in treatment can rise to the level of deliberate

 indifference if the delay “exacerbated the inmate’s injury or unnecessarily prolonged his

 pain.” Perez v. Fenoglio, 792 F.3d 768, 777-78 (7th Cir. 2015)(citing McGowan v. Hulick, 612

 F.3d 636, 640 (7th Cir. 2010) and Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)).

 “Whether the length of delay is tolerable depends upon the seriousness of the condition

 and the ease of providing treatment.” Id. (citing McGowan, 612 F.3d at 640).

        Considering the record as a whole, a juror crediting Plaintiff’s testimony could

 find that Moldenhauer failed to provide Rogers with pain relief and delayed an x-ray and

 treatment of his thumb and wrist injury, prolonging Rogers’s pain. As with Defendants

 Donaby and Knop, Rogers’s testimony establishes that he also asked Defendant

 Moldenhauer for his asthma medication, and Moldenhauer failed to assist him, which

 could lead reasonable jurors to conclude that he exposed Rogers to a substantial risk of

                                               10
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 11 of 12 Page ID #1064




 harm. For all these reasons, Defendant Moldenhauer is not entitled to summary

 judgment.



    3. Harm Caused by Defendants’ Deliberate Indifference

        Defendants’ final argument is that Rogers cannot prove that he was harmed by

 their conduct. The argument cites no case law and is unclear. To the extent that

 Defendants raise the argument to challenge their personal involvement, only persons

 who cause or participate in an alleged constitutional deprivation are responsible under §

 1983. See Greeno v. Daley, 414 F.3d 645, 656-657 (7th Cir. 2005). Here, however, there is

 sufficient evidence that Defendants each were personally involved in the alleged

 deprivations. Plaintiff’s testimony and his medical records establish that each defendant

 interacted with Rogers and played a role in his medical treatment, which is sufficient to

 establish personal involvement.

        Defendants’ argument may be aimed at the proposition that to recover damages

 in a § 1983 action, a plaintiff must show that he is injured and must show a “causal

 connection between that injury and the deprivation of a constitutionally protected right.”

 Henderson v. Sheahan, 196 F.3d 839, 848 (7th Cir. 1999). Plaintiff testified that he had

 wounds and injuries, including his right thumb and wrist injury, that went untreated

 because of Defendants’ actions. He also testified that he had shortness of breath and

 burning in his chest due to being in a hot cell that smelled of urine and feces. (Doc. 97-2,

 p. 16). Rogers said he did not have his asthma pump and that he had asthma attacks

 during the time period when he was in segregation around the time when Defendants

                                             11
Case 3:18-cv-00022-DWD Document 124 Filed 11/17/20 Page 12 of 12 Page ID #1065




 Donaby and Knop saw him. (Doc. 97-2, p. 16). Taken together, a reasonable juror could

 conclude that Defendants’ allegedly unconstitutional conduct shares a causal connection

 with continued pain and breathing difficulties suffered by Rogers while he waited for

 adequate medical treatment. Given the undeveloped nature of Defendants’ argument,

 they fail to carry their burden of establishing that they are entitled to summary judgment

 as a matter of law.

                                       CONCLUSION

        For the above-stated reasons, Defendants’ motion for summary judgment (Doc.

 96) is DENIED. By separate order, the Court will set Plaintiffs’ motion to compel (Doc.

 117) and the consent motion to continue discovery deadline and dispositive motion

 deadline (Doc. 119) for hearing. The parties shall file a joint status report on or before

 November 30, 2020, advising whether the issues raised in the motion to compel have been

 resolved.

        SO ORDERED.

        Dated: November 17, 2020

                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                            12
